By the Court,

Savage, Ch. J.
The only question in the case is, whether the defendant was entitled to notice to quit. Wells entered into possession lawfully ; he hired the premises for one year, and continued in possession after that period ; he was tenant from year to year, and Was entitled to-*328notice before an ejectment could be brought against him, 'pjie defendant coming in under Wells, stands in the samerelation to the lessor. A tenant for a year, holding over, is tenant from year to year, and not at will; but if at will, ho was entitled to notice. [4 Cowen, 349.] We therefore refuse to set aside the nonsuit.